Wiswell, J.
The plaintiff was the holder of an accident insurance policy issued by the defendant corporation, which entitled him to receive, if disabled by bodily injuries sustained through “external, violent and accidental means,” a certain sum of money each week while the disability continued. The policy contained a clause which provided that the insurance should not cover, among other things, “intentional injuries, inflicted by the insured, or by any other person, except burglars or robbers.”
During the life of the policy, the plaintiff was violently assaulted by another person, not a robber or burglar, who attempted to strike him upon the head with a stick, but the plaintiff, to protect himself, put up. his arm and received the blow thereon, and thereby sustained the injury which he claims entitles him to recover of the company. The plaintiff was without fault in the affair, and the assault upon him is admitted to have been intentional. These facts appear in the agreed statement of facts upon which the case comes to this court.
Under these circumstances is the plaintiff entitled to recover? We think not. Were it not for the provision that the insurance should not cover injuries intentionally inflicted by another, it might perhaps be said, as some courts have held, that as to the insured, the injury, for which he was in no way responsible, was an accident, an unforeseen event, a casualty. ■
But here the injury was sustained in one of the very ways which the policy provided should not be covered by the insurance, — intentional injuries inflicted by. another. An act may be intentional while its result may be unforeseen and unintentional and therefore accidental within the meaning of the contract of insurance. But *473that is not so in this case; here the act was intentional, it was directed against the insured and direct injury to the insured was intended.
All the cases that have been called to our attention, in which a similar provision of an accident insurance policy has been considered, hold that where the injuries sustained by the insured were intentionally inflicted by another, and where the intentional acts of another that caused the injury were aimed at the insured, there could be no recovery. Travellers' Insurance Company v. McConkey, 127 U. S. 661; Hutchcraft v. Travellers' Insurance Company, 87 Ky. 300, (12 Am. St. R. 484); Utter v. Travellers' Insurance Company, 65 Mich. 545, (8 Am. St. R. 913.)
The suggestion made by counsel for plaintiff, that the injury sustained by the plaintiff was not the precise one intended by the person making the assault, is rather too much of a refinement. The plaintiff sustained an injury inflicted by another, — that other intended to inflict injury upon the plaintiff and accomplished his purpose. The case is clearly within the exception made by the contract of insurance. In accordance with the stipulation of the report, the entry will be,

Plaintiff nonsuit.